Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 18, 2022

                                      No. 04-22-00551-CV

                               THE CITY OF CASTLE HILLS,
                                        Appellant

                                                 v.

                            Jenifer Ashley Andrea ROBINSON, et al,
                                            Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-22569
                         Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
        Appellees brief was originally due on November 8, 2022. On November 2, 2022,
appellees filed a motion for a thirty-day extension of time to file a brief. We granted the motion
in part and ordered appellees’ brief filed by November 28, 2022. We advised appellees that
because of the time constraints governing the disposition of this appeal, further requests for
extensions of time would be disfavored.

         On November 16, 2022, the parties filed a “Joint Second Motion for Extension of Time
for Appellees to File Merits Brief.” In the motion, the parties explain the extension is sought
because the parties have entered into settlement discussions and believe the extension may allow
for a final resolution of the dispute.

        We grant the motion and order appellees’ brief filed by December 28, 2022. Counsel to
appellees is advised that no further extensions of time will be granted absent a motion, filed
before the brief is due, that (1) demonstrates extraordinary circumstances justifying further delay,
(2) advises the court of the efforts counsel has expended in preparing the brief, and (3) provides
the court reasonable assurance that the brief will be completed and filed by the requested
extended deadline. The court does not generally consider a heavy work schedule to be an
extraordinary circumstance.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court